Citation Nr: 1627096	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-42 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and asthma.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a respiratory disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety, and to include as secondary to a respiratory disorder.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a travel board hearing before the undersigned in November 2011.

This appeal was previously remanded by the Board in March 2014.

As noted in the March 2014 remand, in filing a claim for benefits a claimant is not required to identify a precise medical diagnosis or the medical cause of a condition; rather, it is sufficient to simply refer to a body part or system that is disabled or to describe the symptoms of the disability.  Accordingly, the Board has recharacterized the claims for service connection for COPD and asthma as a single claim for a respiratory disorder and the claims for service connection for PTSD and anxiety as a single claim for an acquired psychiatric disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  These changes are reflected on the title page.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of this appeal is needed before a decision may be made.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Inadequate VA Examination

In April 2014, the Veteran underwent a VA examination in conjunction with his claims for service connection for a respiratory disorder.  The examiner wrote that the Veteran's respiratory problems were less likely than not due to his military service based on the absence of related evidence in his service treatment records (STRs), the gap in time between his discharge from service and the initial diagnosis of his respiratory disabilities, and because of his history of nicotine dependence.  In November 2014, the Veteran argued that the examination was inadequate because the examiner did not ask him about his in-service experiences.  Indeed, a review of the examination report shows that it is not apparent that the examiner considered the lay evidence of record in rendering his opinion.  This is particularly troubling as, throughout the entirety of the appeal, the Veteran has admitted that he did not receive treatment in service but claimed that he did experience breathing problems in service that would continue throughout the remainder of his life.  See, generally, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that the United States Court of Appeals for Veterans Claims committed legal error by requiring that lay evidence of medical symptoms must be accompanied by contemporaneous medical records).  

Accordingly, the Board finds the April 2014 VA respiratory examination to be inadequate.  On remand, a new examination should be scheduled.

Stegall Violation

In its March 2014 remand, the Board ordered that the Veteran be scheduled for a VA examination to determine the nature and etiology of his sleep apnea.  The examiner was asked to answer whether the sleep apnea was at least as likely as not related to the Veteran's service and also whether it was at least as likely as not proximately caused or aggravated by his respiratory conditions.  An opinion on proximate causation or aggravation was not provided.  Accordingly, the Board finds that its remand directives were not complied with, and therefore a new examination should be scheduled on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Intertwined Claim

The Veteran also seeks service connection for an acquired psychiatric disorder and alleges that it is secondary to his respiratory conditions.  The Board therefore finds these claims to be inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication of the claim of service connection for an acquired psychiatric disorder is therefore deferred until the claim of service connection for a respiratory disorder is resolved.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his respiratory disorders.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to confirm the Veteran's current diagnoses of COPD and asthma.  If an additional disability is found it should be noted.
The examiner is then asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's respiratory disorders were incurred in or otherwise related to the Veteran's active military service.

A complete rationale must be provided.  All pertinent evidence of record must be discussed, to include the Veteran's lay statements and the buddy statements of record.

The examiner should be aware that the Veteran has noted that he was not diagnosed or treated for respiratory problems in service but instead alleges that he did experience related symptoms.  The Veteran also highlights a February 2010 Pulmonary Initial Outpatient Consult and addendum opinion in which a VA physician stated that he had chronic respiratory symptoms dating back to his 20s, which were probably asthma but were never treated.  A discussion of this evidence would be helpful, as well.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his sleep apnea.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to confirm the Veteran's diagnosis of obstructive sleep apnea.

The examiner is then asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was incurred in or is otherwise related to his active military service.

The examiner is also asked to answer whether it is at least as likely as not that the Veteran's sleep apnea was proximately caused or aggravated by his other respiratory disorders, to include COPD and asthma.

The examiner should note that this second question requires two opinions: one for proximate causation and another for aggravation.  Aggravation is defined as a permanent worsening of a condition beyond its natural progression.  If aggravation is found, to the extent possible, the examiner should attempt to establish a baseline level of severity of the sleep apnea prior to its aggravation.

A complete rationale must be provided for all opinions.  All pertinent evidence of record should be discussed, to include the Veteran's lay statements and the buddy statements of record.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
KATHLEEN GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



